﻿I wish to join other delegations in
congratulating you, Sir, on your election to the presidency
of the General Assembly at its fifty-second session. I am
sure that, with your vast experience and diplomatic skill,
this Assembly will be guided towards achieving the goals
to which all peace-loving nations aspire. I also take this
occasion to thank your predecessor, Ambassador Razali
Ismail, for the efficient and energetic manner in which he
presided over the Assembly at its fifty-first session.
As we approach the dawn of a new millennium, the
international community continues to prepare itself for the
new challenges that the twenty-first century will
inevitably bring. Malta welcomes the commitment of our
evolving United Nations, ably led by Secretary-General
Kofi Annan, to become more responsive to and effective
in meeting these new challenges. Similarly, we share his
perception that the United Nations is at a moment of great
opportunity.
There should be little doubt that, with the demise of
bloc politics, the way has been opened for a world more
at ease with itself. Tension on a global scale has
diminished. At the same time, global instability has been
replaced by regional tensions that have often led to ethnic
and other localized conflicts. In our interdependent world,
the United Nations has a significant role to play in the
promotion of understanding and cooperation, which are
essential elements for the survival of humankind.
For its part, Malta is ready to work closely with all
Member States to strengthen our capacity for collective
action in the best interests of the States and peoples of
our countries, particularly in upholding the principles of
the Charter of the United Nations. Our commitment to
fundamental rights and the process of democracy is
unwavering.
Malta looks forward to the establishment of an
international criminal court in Rome in 1998. Earlier this
month, Malta was honoured to host an international
conference on this initiative, which we strongly support.
Our commitment to the setting up of such a court stems
from the fact that this court would be a landmark
development in the creation of a balanced and effective
system aimed at ensuring that international crimes,
5


especially mass violations of basic fundamental human
rights, do not remain unpunished.
We strongly believe that no country can enjoy peace
and prosperity in the true sense of the word unless
fundamental human rights are respected and unless the
State adopts a democratic system of government. Likewise,
Malta is committed to an international policy that promotes
disarmament and supports all measures that militate against
the proliferation of weapons of mass destruction, including
nuclear, chemical and biological weapons. Malta fully
supports current efforts being undertaken to ban the
production and use of anti-personnel landmines.
Eleven months to the day after a democratic change of
Government in Malta, I must take this occasion to affirm
our commitment to peace, to cooperation among all nations
and to the pursuit of economic prosperity in a context of
social justice. Placed as it is at the southern rim of Europe
and at the geographic and strategic centre of the
Mediterranean, Malta stands by its commitment to the
ideals of European integration as well as to those of
Mediterranean unity. We believe that both these sets of
ideals are of vital importance, while being complementary
and in the best interests of all Mediterranean and all
European peoples.
In following up on these ideals, we have proposed to
the Maltese nation a vision of a role for Malta that tangibly
affirms the island's neutrality, in order to remove once and
for all any perception that Malta could be of any threat to
any of its neighbours, north or south, west or east. Within
this context, our vision projects for Malta a role that,
subject to our clear limitations of size and resources,
actively seeks to help build political, economic, social and
cultural bridges between all our neighbours and other
peoples of the Euro-Mediterranean space.
Indeed, Malta's foreign policy has three important
constituents. It is a foreign policy based on cooperation
with neighbouring countries, free of alignments yet open
and friendly to all; supported by an economic strategy
based on high-quality production and the provision of high-
quality services; and endeavouring to pursue excellence and
reliability in all that it seeks and undertakes.
Malta's foreign policy priority is to maintain the best
and most transparent relationship possible with all of our
neighbours in the Euro-Mediterranean region and beyond.
Our active neutrality foreign policy agenda aims to deepen
our ties with the European Union in a meaningful manner
while implementing an active Mediterranean policy to
encourage regional cooperation and unity.
Indeed, the Government of Malta aims to forge the
closest possible relations with the European Union by
negotiating ties in the form of a free trade area coupled
with a long-term political and security cooperation
agreement, and cooperation in technical, economic,
financial and social affairs.
We are equally committed to build upon our
Mediterranean identity and heritage by seeking to further
spur intra-regional networks of cooperation. Malta
strongly believes that such cooperation, based on dialogue
and mutual understanding, will contribute to a peaceful
Euro-Mediterranean region where Malta is ready to act as
a catalyst to bring together the diverse civilizations of the
Mediterranean littoral.
It is in this spirit that Malta speaks of and promotes
its active neutrality. We seek and promote peace and
stability in a troubled and complex region. Malta presents
no threat of any nature to anyone. At the same time,
Malta extends to all of its neighbours the engagement and
commitment of an honest broker, an intermediary or
simply a venue for dialogue and discussion, in the search
for a solution to the many problems which beset them.
The Government of Malta is determined to be proactive
in the quest for peace, and, in this context, we are
determined to enhance the trust needed to act in the best
interests of all of our societies.
Malta's neutrality is indeed validated by our
geostrategic position in the centre of the Mediterranean,
where political uncertainties, socio-economic disparities
and diverse cultural traditions all are contributing to an
area that remains plagued by tension and instability. Far
from being ideologically motivated, Malta's neutrality is
therefore a direct response to the very specific and unique
geopolitical factors that currently exist in the surrounding
region.
The Government of Malta believes that its strategy
of active, site-specific neutrality enables it effectively to
promote stability and understanding across the Euro-
Mediterranean region. Moreover, this status of neutrality
will continue to serve Malta's self-interests precisely
because it will also serve the best interests of the
European Union member States and of our Mediterranean
neighbours.
6


For Malta, the Mediterranean has been and continues
to be an integral element in our national development
programme. Malta's active participation in international and
regional forums is perhaps best described as an extension
of its cooperative security philosophy.
The Mediterranean is a microcosm of today's
multipolar world. The region epitomizes many of the
problems associated with the North-South debate. These
include maritime safety, maritime pollution, illegal
migration, terrorism and weapons proliferation. Malta is
particularly concerned at the ever-widening demographic
gap and the ever-widening economic disparities in the
Mediterranean region between the affluent North and the
underdeveloped South. Poverty, combined with a lack of
job opportunities and deteriorating living conditions, is
fueling extremist tensions throughout the Mediterranean.
Malta lies at the crossroads of the Mediterranean and
therefore believes it can act as a focal point in the effort
needed to attract the necessary attention and resources to
tackle security challenges in the region. The Mediterranean
is still dominated by areas of tension and conflict, which
require our constant vigilance. Israeli-Palestinian relations,
the Cyprus question, the situation in the former Yugoslavia,
the sanctions against Libya, the situation in Algeria and
other issues continue to create political tension, which is
unfortunately escalating and therefore creating a sense of
urgency in the finding of immediate and enduring solutions.
My Government thus believes that the perceived
threats to stability and therefore to security in the
Mediterranean are more of a political, environmental,
economic, social and humanitarian nature than of a military
one.
An important dimension of my Government's foreign
policy is directed towards the fight against drug-related
matters: illicit trafficking, money laundering and organized
crime. As a transit country, Malta could easily be open to
involvement in the web woven by drug traffickers.
Nevertheless, Malta is more determined than ever to face
up to this challenge, which is threatening the very fabric of
our societies. Malta calls upon the international community
for support in our efforts to eradicate this social plague.
The Government of Malta believes that the creation of
a nuclear-weapon-free zone in the Mediterranean,
established on the basis of arrangements unanimously
agreed to by all the States of the region, would inevitably
contribute to peace and stability in the Mediterranean. This
fact was acknowledged by the 1995 Review and Extension
Conference of the Parties to the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT), when the
creation of such zones was encouraged.
The ultimate objective of Malta's Mediterranean
policy is the transformation of the region into a politically
stable and an economically prosperous, demilitarized and
nuclear-free zone. In this respect, Malta intends to make
maximum use of its contacts and available diplomatic
representation at the United Nations and in other
international forums to promote its political objective of
the Mediterranean Sea as an area of peace and stability.
Through regular diplomatic interaction with other Member
States at the United Nations, as well as through a more
active interchange and collaboration with the Office of the
Secretary-General, Malta intends to keep questions
relating to the Mediterranean high on the international
agenda.
Earlier this year Malta was host to the second Euro-
Mediterranean Conference, at which 27 States from
Europe and the Mediterranean held their second
ministerial meeting in as many years to forge a Euro-
Mediterranean partnership, an event which in itself has
far-reaching significance. The Malta Conference reiterated
that the serious and deep-seated problems of our region
need to be tackled through a process of dialogue and
common action, extending over a period of time and
covering a whole range of interrelated issues. It is Malta's
conviction that this process has generated a political
commitment that will effectively contribute to the removal
of the misperceptions and prejudice that still exist in the
region.
In its document on foreign policy published before
Malta's last general elections, held in October 1996, the
Malta Labour Party stated that for the United Nations to
improve its credibility and authority, it must improve its
structure, its administration and its competence. Above
all, it is hoped that this world Organization will develop
a more efficient mechanism by which it could implement
and execute its decisions more rapidly and effectively.
That is why Malta today supports the initiative of
the Secretary-General in presenting his report to the
General Assembly and congratulates him for what we
consider to be proposals of an unprecedented and
comprehensive nature.
This annual gathering provides the perfect setting for
the international community to come together and take
stock of the previous 12 months and to identify, as
7


precisely as possible, the challenges that lie ahead. We
believe that three types of trans-national security challenges
require our immediate attention. These are the war on
drugs, environmental degradation and the eradication of
poverty. Unlike the immediately visible effects of war,
these three challenges cannot always be defined with
sufficient clarity, although they have a potential for
destruction that is equivalent to that of war. Malta sees each
of these areas as a far-reaching hazard which threatens the
very fabric of our economic, human and environmental
habitat, leading to instability and presenting real threats to
our security.
The first challenge concerns the scourge of illicit drug
trafficking. Countless human lives are being ruined and
wasted to satisfy the greed of a few. This is an
unacceptable situation. Malta believes that the United
Nations system is well placed to coordinate this fight
through appropriate and effective measures. We therefore
welcome the recommendation of the Secretary-General that
the functions of the Commission on Crime Prevention and
Criminal Justice and the Commission on Narcotic Drugs be
consolidated into a single commission under arrangements
that will fully preserve the treaty-based functions entrusted
to the latter.
The second challenge we are facing on the threshold
of the twenty-first century is the reconciliation of
environmental concerns with development needs. The
common concerns and mutual interests of the international
community in promoting sustainable development, and at
the same time protecting our environment, cut across
national boundaries.
The problem of the environment is no less relevant to
Mediterranean countries. Sound management of Malta's
coastal and marine environments is of crucial importance
for an island State like Malta. The pressures exerted on the
Mediterranean environment as a consequence of its being
an important maritime highway and a tourist destination are
of particular concern. We believe that solutions to common
environmental problems are best found through an
integrated regional approach.
My Government is firmly committed to a proactive
role in supporting regional initiatives in the Mediterranean
for the conservation and sustainable management of its
natural marine habitat. Malta has contributed actively to this
process in the past, within the context of the Mediterranean
Action Plan of the United Nations Environment Programme
(UNEP) and the Barcelona Convention, the most recent
initiative being the setting up of the Mediterranean
Commission for Sustainable Development. Malta intends
to strengthen its participation in that Commission as well
as to contribute to the fullest extent to the Mediterranean
environmental programmes within the context of the
Euro-Mediterranean process.
Malta fully supports the efforts of the Organization
in the promotion of environmental protection and the
sustainable use of the world's natural resources to ensure
a more equitable distribution of wealth, and of an
international trade regime free of restrictive or
discriminatory practices. Together we must adopt an
effective course of action for the coming years that will
create the right balance between the need for human-
centred and socially just development and the need to
ensure the sustainability of our natural environment.
In the five years since the United Nations
Conference on Environment and Development, not much,
unfortunately, has been achieved. Last June's special
session made an in-depth appraisal of the progress
achieved, defined future priorities and helped to raise the
issue of sustainable development higher on the political
agenda. We acknowledge that all of us — developed and
developing, rich and poor — share a common interest in
the pursuit and attainment of development, which must be
sustained, equitable and integrated. In the words of the
Secretary-General, development is
“a pillar of peace, a foundation of stability, and a
powerful force for preventive diplomacy and
preventive action”. [Press release ECOSOC/5708]
However, our third challenge is what I consider to
be the most complex. For years, the international
community has been trying to come to grips with the
perennial problem faced by millions and millions of the
world's population: poverty. The ever-increasing
disparities between the haves and the have-nots have
reached alarming proportions. The cold war and East-
West division have been superseded by a post-cold-war
North-South divide. Though many had predicted this
development and called for a concerted effort to deal with
the issue, little has been done to try to reverse this trend.
Poverty still reigns supreme. Aggravated poverty, hunger
and malnutrition are a paradox of our times. A fifth of the
world's population, or 1.3 billion human beings, live on
incomes of below a dollar a day, and over 50 per cent of
the world's population have less than 5 per cent of total
global income.
8


The United Nations system is uniquely placed to deal
with such intolerable and acute problems. This Organization
must dedicate more attention and more time to coordinating
effective action to alleviate the suffering and the degrading
environment in which billions of citizens still live. It is time
to act firmly and unequivocally to halt the aggravation of
this situation, which is fast becoming a latent source of
political instability in the world.
Malta believes that as we enter the new millennium
our Organization must become more relevant; it must
become more democratic. Today's setup reflects the past. In
a world where everyone is speaking about democracy, the
right and the use of the veto become anachronistic. Malta
is of the view that the use of the veto should be curtailed
with a view to its eventual elimination. Malta is not in
favour of extending the right of veto.
On the issue of the expansion of the Security Council,
Malta believes that the Charter of the United Nations
considers all States to be equal, and therefore it follows that
though we should have a more representative Security
Council that reflects today's membership of the United
Nations, this can easily be achieved by increasing the
number of non-permanent seats to the Council.
My Government has carefully examined the Secretary-
General's report on renewing the United Nations, document
A/51/950. We agree on the need for more efficiency and
greater cost-effectiveness. At the same time, we feel that,
as the Organization is a unique body, its tasks and
successes cannot be measured solely in monetary terms.
Here, I would like to highlight two important areas of
the Secretary-General's report. In paragraph 108 it is stated
that when imposing sanctions the Security Council should
give more consideration
“to making these sanctions more effective in achieving
the goal of modifying the behaviour of those targeted,
while limiting the collateral damages. There is also a
need to address the broader humanitarian and
economic effects of sanctions, as well as objective
criteria in their application and for their termination”.
[A/51/950]
Malta finds itself in total agreement with this
statement. While supporting the use of fair sanctions,
imposed appropriately and for the minimum period of time
possible by the United Nations in its task of guaranteeing
international peace, we feel that the decision to impose
sanctions, especially those which will ultimately affect the
whole population of a given country, must be justified
and that they should be imposed only as a last resort.
In another area referred to by the Secretary-General
in his report, Malta would like to see the Secretariat's
Department of Political Affairs dedicate more time and
attention to the situation in the Mediterranean region. In
this context, consideration should be given to the
establishment of a Mediterranean desk within that
Department. The creation of such a desk would facilitate
contacts and the Department would thus assume a more
direct role in the implementation of the relevant
provisions of resolutions adopted by the General
Assembly on the strengthening of security and
cooperation in the Mediterranean.
Malta's contributions in the search for peace, security
and cooperation for the benefit of mankind are well
recorded in the annals of the history of this Organization.
Malta's initiatives on the law of the sea and climate
change and the recent initiative on the new role to be
given to the Trusteeship Council are witness to the esteem
and dedication which Malta attaches to its role in this
Organization.
Malta is a small island State. Notwithstanding this,
we look upon the United Nations as the forum where
countries such as ours can express their views and where
the principle of the equality of States is enshrined and
protected. For us, this Organization has much significance
and for this reason Malta intends to support the Secretary-
General in his quest for urgent reform.
The more efficient and relevant the United Nations
becomes, the better our interests are served. My
Government will continue to give its wholehearted
support to the United Nations, its agencies and its
programmes. Many of the problems and challenges which
will face us in the third millennium can be overcome only
through the concerted efforts of all Member States and
through a better, more efficient and more effective United
Nations.








